In an action by a wife for a judicial separation, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated December 15, 1961, as granted plaintiff’s motion for temporary alimony and counsel fees to the extent of directing payment of alimony of $75 a, week and payment of a counsel fee of $750. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.